Mr. Justice Pam delivered the opinion of the court. 2. Municipal Court of Chicago, § 8*—when action commenced hy attachment not for unliquidated damages. An action to recover an alleged overpayment on a purchase by plaintiff, commenced by attachment in the Municipal Court, is improperly dismissed as being an action to recover unliquidated damages, where the question in dispute was the amount of material shipped to plaintiff by defendant and not its value. 3. Appearance, § 8*—what constitutes general. The filing of an affidavit of merits and claim of set-off constitutes a general appearance, conferring jurisdiction over the parties. 4. Appeal and error, § 551*—when exceptions unnecessary. An adverse ruling under Practice Act, sec. 81 (J. & A. If 8618) may be reviewed on appeal or error without a formal exception. 5. Trial, § 290*—when propositions of law unnecessary. The purpose subserved by propositions of law is to determine whether the trial judge entertains correct views of the principles of law involved in the proceeding, and, hence, they are unnecessary where the ruling of the court itself showed the principles of law which the court applied to the facts.